DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 9-11, and 20-32 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Sean D. Johnson, Esq., on July 1, 2022.
The application has been amended as follows: 

Claim 1 is hereby amended to recite:
1.	A method for monitoring a supply of a cleaning agent of a storage container that is integrated into a washing machine appliance, the method comprising:
	obtaining, via a sensor that is integrated into the storage container, sensor data that includes quantity information which is representative of a fill level of the cleaning agent in a user’s supply in the storage container;
	obtaining, via a processor, prior consumption information which is indicative of prior usage of the cleaning agent by the user, wherein the prior consumption information takes into account, at least in part, a previous metered amount and a previous frequency of use of the cleaning agent;
determining expected future consumption behavior of the user with respect to the cleaning agent, via the processor using machine learning with the prior consumption information;   
determining, via the processor, whether the supply of the cleaning agent is likely to be used up, based on both the fill level of the cleaning agent and the expected future consumption; and 
taking an action, via instructions provided by the processor, when it is determined that the supply of the cleaning agent is likely to be used up. 

Claim 8 is hereby canceled.

Claim 9 is hereby amended to recite:
9.	The method according to claim 1, wherein the taking of the action comprises:
	ordering or triggering of a supply of the cleaning agent, via instructions provided by the processor, if it is determined that the supply of the cleaning agent is likely to be used up.

Claim 10 is hereby amended to recite:
10. 	The method according to claim 1, wherein the taking of the action comprises:
	outputting or triggering output of an indication to the user that supply of the cleaning agent is likely to be used up, via instructions provided by the processor, if it is determined that the supply of the cleaning agent is likely to be used up.

Claim 13 is hereby canceled.

Claim 25 is hereby amended to recite:
25.	The method of claim 1, further comprising:
	communicating the sensor data from the sensor to a mobile phone of the user that is located in proximity to the storage container.

Claim 28 is hereby amended to recite: 
28.	A system for monitoring a supply of a cleaning agent of a storage container that is integrated into a washing machine appliance, the system comprising:
	a sensor that is that is integrated into the storage container, the sensor configured to at least facilitate obtaining sensor data that includes a fill level of the cleaning agent in a user’s supply in the storage container; and
a processor that is coupled to the sensor and that is configured to at least facilitate:
obtaining prior consumption information which is indicative of prior usage of the cleaning agent by the user, wherein the prior consumption information takes into account, at least in part, a previous metered amount and a previous frequency of use of the cleaning agent;
determining expected future consumption behavior of the user with respect to the cleaning agent, via the processor using machine learning with the prior consumption information;
determining whether the supply of the cleaning agent is likely to be used up, based on both the fill level of the cleaning agent and the expected future consumption; and
taking an action when it is determined that the supply of the cleaning agent is likely to be used up. 

Claim 29 is hereby amended to recite: 
29.	The system of claim 28, further comprising:
a mobile phone of the user that is configured to be disposed in proximity to the storage container and the washing machine appliance and to be communicatively coupled to the sensor, wherein the processor is part of the mobile phone. 

Claim 30 is hereby amended to recite: 
30.	The system of claim 28, further comprising:
a mobile phone of the user that is configured to be disposed in proximity to the storage container and the washing machine appliance and to be communicatively coupled to the sensor; and
a remote server that is configured to be communicatively coupled to the mobile phone, wherein the processor is part of the remote server. 

Claim 31 is hereby amended to recite: 
31.	A system for monitoring a supply of a cleaning agent of a storage container that is integrated into a washing machine appliance, the system comprising:
	a sensor that is integrated into the storage container, the sensor configured to at least facilitate obtaining sensor data that includes a fill level of the cleaning agent in a user’s supply in the storage container; and 
	a mobile phone that is configured to be disposed in proximity to the storage container, the mobile phone including a processor that is coupled to the sensor and to a remote server, the processor configured to at least facilitate:
		obtaining prior consumption information which is indicative of prior usage of the cleaning agent by the user, wherein the prior consumption information takes into account, at least in part, a previous metered amount and a previous frequency of use of the cleaning agent;
		determining expected future consumption behavior of the user with respect to the cleaning agent, using the prior consumption information;
		determining whether the supply of the cleaning agent is likely to be used up, based on both the fill level of the cleaning agent and the expected future consumption; and
		taking an action when it is determined that the supply of the cleaning agent is likely to be used up. 

Allowable Subject Matter
Claims 1, 4, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26 and 27 are allowed.
Claims 28-30 are allowed.
Claims 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Crisp (U.S. Patent 7,754,025), discloses a method for monitoring a supply of a cleaning agent of a storage container (column 3, lines 21-62; column 6, lines 1-20), the method comprising: determining whether a supply of a cleaning agent is likely to be used up, and taking an action when it is determined that the supply of the cleaning agent is likely to be used up (column 3, lines 21-62; column 7, lines 21-43; column 17, lines 32-41); and discloses a processor involved in these operations (Figure 1; column 8, lines 19-53).  Crisp does not disclose obtaining, via a sensor of the storage container, sensor data that includes quantity information which is representative of a fill level of the cleaning agent in a user’s supply in the storage container, but Yang et al. (U.S. Patent Application Publication 2015/0366411) teaches obtaining, via a sensor or sensors of a storage container or containers, sensor data that includes quantity information which is representative of a fill level of the cleaning agent in a user’s supply in a storage container (paragraphs 24, 46, 47, 50, 51, 58, and 62; Figures 3 and 4).
Crisp discloses storing historic order and consumption information (e.g., column 5, lines 16-25).  Crisp does not expressly disclose obtaining prior consumption information which is indicative of prior usage of the cleaning agent by the user.  However, Paullin et al. (U.S. Patent Application Publication 2002/0161652) teaches arranging the restocking of detergent at just the right time based on historical consumption data (paragraph 27) and considering product rate of consumption based on previous stored data (paragraph 79), requiring the historical consumption data to have been obtained somehow.  Paullin further teaches predicting when a user will run out of a particular product based on the user’s rate of use of that product in the past (paragraph 10).  Yang teaches collecting consumption data, analyzing the data, and using analyzed data to predict based on past usage data and trends when a particular refill or replenishment item may be needed (paragraph 6); and teaches providing an indication or prediction based on a consumption or usage trend that soap in a soap dispenser may run out or be depleted in or within a specific amount of time (paragraph 10).  Yang teaches providing an indication or prediction based on a consumption or usage trend that soap in a soap dispenser may run out or be depleted in or within a specific amount of time based on a fill level of the soap, a cleaning agent (paragraph 10); Yang teaches obtaining sensor data that includes quantity information which is representative of a fill level of the cleaning agent in a user’s supply in a storage container (paragraphs 24, 46, 47, 50, 51, 58, and 62; Figures 3 and 4); and teaches using one or more processors (paragraphs 38, 45, 101, and 107).  Crisp does not disclose using machine learning, but machine learning is well-known.  However, neither Crisp, Yang, or any other prior art of record discloses or teaches that the prior consumption information takes into account, at least in part, a previous metered amount and a previous frequency of use of the cleaning agent.  Therefore, the claims are non-obvious.
The limitations of the storage container being integrated into a washing machine appliance and the sensor being integrated into the storage container raise the claimed invention to significantly more than an abstract idea, by reason of the specific physical structure, which no prior art of record discloses as having been well-understood, routine, and conventional at the time of the inventors’ priority date.  Therefore, the claimed invention is significantly more than abstract idea, and is patent-eligible under 35 U.S.C. 101.
The above statements are applicable to each of independent claims 1, 28, and 31, and to their respective dependent claims.  There are some differences between the three independent claims, but the key limitations which make the invention non-obvious and patent-eligible are present in each of claims 1, 28, and 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
An Information Disclosure Statement filed on January 15, 2019 was previously considered, but erroneously listed as filed January 15, 2015.  The Information Disclosure Statement is therefore made of record again, this time with the correct date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matz (U.S. Patent 5,839,454) discloses an automatic detergent dispenser.  Miller (U.S. Patent 9,469,933) discloses a method and apparatus for using gravity to precisely dose detergent in a washing machine. 
Aisa et al. (U.S. Patent Application Publication 2010/0218564) disclose a household appliance for treating soft goods with a displacement sensor.  Strålin et al. (U.S. Patent Application Publication 2014/0367401) disclose a product level sensor for a product dispenser.  Park et al. (U.S. Patent Application Publication 2015/0026109) disclose a method and system for predicting power consumption.  Miller (U.S. Patent Application Publication 2015/0330013) discloses a method and apparatus for using gravity to precisely dose detergent in a washing machine.
Fornasari (EP 0 691 101 A1) discloses a powdered and liquid detergent and additive detergent dispenser for washing machines.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-263-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 2, 2022